J-S30007-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellant

                       v.

KRISTINE MARIE MARTIN,

                            Appellee                No. 1951 MDA 2016


               Appeal from the Order Entered November 1, 2016
                In the Court of Common Pleas of Adams County
              Criminal Division at No(s): CP-01-CR-0000678-2016


BEFORE: SHOGAN, RANSOM, and MUSMANNO, JJ.

MEMORANDUM BY SHOGAN, J.:                             FILED JUNE 22, 2017

       Appellant, the Commonwealth of Pennsylvania, appeals from the

November 1, 2016 order granting the pretrial motion filed by Appellee,

Kristine Marie Martin, and suppressing the results of her blood alcohol test.1

Following our careful review of the record and the law, we affirm.

       Appellee was charged with one count of driving under the influence of

alcohol or a controlled substance pursuant to 75 Pa.C.S. § 3802(d)(1)(ii),

second offense, graded as a first degree misdemeanor; one count of driving
____________________________________________


1
    The Commonwealth may appeal an interlocutory order suppressing
evidence when it provides a certification with its notice of appeal that the
order     terminates or    substantially   handicaps      the   prosecution.
Commonwealth v. Petty, 157 A.3d 953, 954 n.1 (Pa. Super. 2017) (citing
Commonwealth v. Whitlock, 69 A.3d 635, 636 n.2 (Pa. Super. 2013));
Pa.R.A.P. 311(d) (same).    The notice of appeal contains the required
certification.
J-S30007-17


under the influence of alcohol or a controlled substance pursuant to 75

Pa.C.S.   §    3802(d)(2),   second   offense,   graded   as   a   first   degree

misdemeanor; and the summary offense of driving on roadways laned for

traffic pursuant to 75 Pa.C.S. § 3309(1), in relation to an incident on New

Year’s Eve, 2015.

      On July 21, 2016, Appellee filed an omnibus pretrial motion seeking

suppression of blood test results in reliance upon Birchfield v. North

Dakota, ___ U.S. ___, 136 S.Ct. 2160 (2016). The trial court reported that

“in lieu of [a] hearing, written stipulations of fact were submitted October

18, 2016,” which the trial court incorporated into its Opinion on [Appellee’s]

omnibus pretrial motion. Opinion on [Appellee’s] Omnibus Pre-Trial Motion,

11/1/16, at 1. The stipulated facts are as follows:

                                 STIPULATION

      The parties to the above-captioned matter stipulate to the
      following:

              1)   Kristine Martin was placed into custody for
              suspicion of DUI on 12/31/15 along Mt. Carmel Rd.,
              Franklin Twp., Adams County at approximately 1022
              hours.

              2) Kristine Martin was read the previous version of
              the DL-26 form at Gettysburg Hospital, which
              included the prohibited language that refusal would
              lead to “more severe penalties . . . the same
              penalties that would be imposed if you were
              convicted of driving with the highest rate of alcohol,
              which include a minimum of 72 consecutive hours in
              jail and a minimum fine of $1,000, up to a maximum
              of five years in jail and a maximum fine of $10,000.”


                                      -2-
J-S30007-17


              3) Following the reading of the DL-26 form, Kristine
              Martin consented to a blood draw for purposes of
              determining BAC and/or the presence of controlled
              substances.

Stipulation, 10/18/16, at 1.

       On November 1, 2016, the trial court granted suppression of the

blood-test results “[a]fter considering the factual stipulations of the parties”

and “for the reasons set forth in the Honorable Thomas R. Campbell’s

Opinion of Commonwealth v. Dannie Stephenson at CP-01-CR-430-2016

(decided: August 16, 2016).”           Opinion on [Appellee’s] Omnibus Pre-Trial

Motion, 11/1/16, at 1. The Commonwealth filed a timely notice of appeal;

both the Commonwealth and the trial court complied with Pa.R.A.P. 1925.2

       The Commonwealth raises the following single issue on appeal: “Did

the Honorable Suppression Court err in applying the exclusionary rule and

suppressing the results of Appellee’s blood draw when a good faith exception

to the rule should have been applied?” Commonwealth’s Brief at 4.

       Our standard of review of a trial court’s order granting a motion to

suppress evidence is well established.           When the Commonwealth appeals

from a suppression order, we follow a clearly defined standard of review and

____________________________________________


2
  In its Rule 1925(a) opinion, the trial court represented that “[a]ll issues
which have been raised on appeal were addressed in this [c]ourt’s Order
dated November 1, 2016[,] and Judge Thomas R. Campbell’s Opinion of
Commonwealth v. Dannie Stephenson at CP-01-CR-430-2016, decided on
August 16, 2016[,] and attached to this Opinion.” Trial Court Opinion,
12/16/16, at 1.



                                           -3-
J-S30007-17


consider only the evidence from the defendant’s witnesses together with the

evidence of the prosecution that, when read in the context of the record,

remains uncontradicted. Petty, 157 A.3d 953. The Pennsylvania Supreme

Court has clarified that the scope of review for a suppression issue is limited

to the record available to the suppression court. In re L.J., 79 A.3d 1073,

1085, 1089 (Pa. 2013). Moreover,

      [t]he suppression court’s findings of fact bind an appellate court
      if the record supports those findings. The suppression court’s
      conclusions of law, however, are not binding on an appellate
      court, whose duty is to determine if the suppression court
      properly applied the law to the facts.        Commonwealth v.
      Miller, 56 A.3d 1276, 1278–79 (Pa. Super. 2012) (citations
      omitted). “Our standard of review is restricted to establishing
      whether the record supports the suppression court’s factual
      findings; however, we maintain de novo review over the
      suppression court’s legal conclusions.”       Commonwealth v.
      Brown, 606 Pa. 198, 996 A.2d 473, 476 (2010) (citation
      omitted). Commonwealth v. Korn, 139 A.3d 249, 252–53 (Pa.
      Super. 2016).

Commonwealth v. Runyan, ___ A.3d ___, ___, 2017 PA Super 114, *3

(Pa. Super. 2017).

      There was no testimony presented; rather, the parties stipulated to

the facts surrounding Appellee’s placement into custody and consent to the

blood draw. It is well settled that the stipulation of facts is binding upon the

court and the parties. Commonwealth v. Mitchell, 902 A.2d 430, 460 (Pa.

2006). Our Supreme Court stated in Mitchell, “A stipulation is a declaration

that the fact agreed upon is proven, and a valid stipulation must be enforced

according to its terms.” Id.


                                     -4-
J-S30007-17


       Our review of the record, parties’ briefs, and relevant law compels our

conclusion that the trial court properly ordered suppression in the instant

case because the “blood draw was not voluntary.” Opinion on [Appellee’s]

Omnibus Pre-Trial Motion, 11/1/16, at 1; See Trial Court Opinion, 12/16/16

(attaching trial court opinion in Commonwealth v. Stephenson, Adams

County docket number CP-01-CR-430-2016, at 4–11)3 (concluding the

trooper complied with Pennsylvania’s then-valid implied consent statute

pursuant to 75 Pa.C.S. § 1547(b); under Birchfield, police can no longer

conduct warrantless blood tests based upon implied consent; Birchfield

held criminal penalties imposed by implied consent laws vitiate consent to

draw blood; good faith exception fails to further aims of Article I, Section 8

of Pennsylvania Constitution under these circumstances; the Commonwealth

presented no evidence of exigent circumstances; Appellee asserted that the

threat of enhanced criminal penalties coerced her consent to blood draw;

Appellee was in custody when she signed the DL-26 form; DL-26 form

advised that her refusal would compel imposition of harsher penalties;

Appellee was not told that she could refuse blood draw; reasonable person in

Appellee’s    position    would     consent    to    blood   draw    because    refusal

automatically     meant     harsher     criminal    punishment;     under   totality   of

circumstances, Appellee did not provide knowing and voluntary consent).
____________________________________________


3
   Commonwealth v. Stephenson, 1482 MDA 2016 (Pa. Super. filed May
1, 2017) (unpublished memorandum).



                                           -5-
J-S30007-17


See Appellee’s Omnibus Pretrial Motion, 7/21/16, at ¶¶ 1–29. Accordingly,

we affirm.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2017




                                  -6-